NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4714-16T3

DEUTSCHE BANK NATIONAL
TRUST COMPANY, AS TRUSTEE,
IN TRUST FOR THE REGISTERED
HOLDERS OF MORGAN STANLEY ABS
CAPITAL I INC. TRUST 2006-HE6,
MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2006-HE6,

        Plaintiff-Respondent,

v.

MICHAEL HOCHMEYER,

        Defendant-Appellant,

and

MRS. HOCHMEYER, wife of MICHAEL
HOCHMEYER, EMMA HOCHMEYER,
WINNE BANTA HETHERINGTON
BASRALIAN & KAHN,

     Defendants.
_________________________________

              Submitted June 5, 2018 – Decided June 15, 2018

              Before Judges Hoffman and Gilson.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Bergen County, Docket No.
              F-007791-16.
            Northeast Law Group, LLC, attorneys for
            appellant Michael Hochmeyer (Adam L. Deutsch,
            on the briefs).

            Fein, Such, Kahn & Shepard, PC, attorneys for
            respondent (Ashleigh L. Marin and Douglas J.
            McDonough, on the brief).

PER CURIAM

     Defendant Michael Hochmeyer appeals from a June 1, 2017 final

judgment of foreclosure.      We affirm.

     In May 2006, defendant executed a promissory note for $560,000

along with a mortgage in favor of Decision One Mortgage Company,

LLC (Decision One).    The promissory note states, "If, on June 1,

2036,   [defendant]   still    owe[s]   amounts   under   this   [n]ote,

[defendant] will pay those amounts in full on that date, which is

called the 'Maturity Date.'"        The note also states that upon

default, plaintiff "may require [defendant] to pay immediately the

full amount of [p]rincipal that has not been paid and all the

interest [owed] on that amount."        The mortgage states defendant

"has promised to pay . . . the debt in full not later than June

1, 2036."

     Defendant defaulted on the loan in December 2006.           Mortgage

Electronic Registration Systems (MERS), as nominee for Decision

One, filed a foreclosure complaint in August 2007.               In that

complaint, MERS required defendant to pay the unpaid principal and

interest in full, pursuant to the acceleration clause.       During the

                                   2                              A-4714-16T3
course of that litigation, Decision One transferred the loan to

plaintiff. In October 2009, the trial court entered final judgment

in favor of plaintiff for $707,265.97.     In August 2013, plaintiff

voluntarily dismissed the complaint without prejudice.       The record

does not indicate whether plaintiff also vacated the judgment.

     In March 2016, plaintiff filed a second foreclosure complaint

against defendant.   Plaintiff filed a motion for summary judgment

and defendant cross-moved for dismissal, arguing the statute of

limitations barred the claim.     In January 2017, the trial court

granted   plaintiff's   motion   for   summary   judgment   and    denied

defendant's cross-motion for dismissal.          On May 12, 2017, the

court entered an order in favor of plaintiff for $1,202,880.86,

which it finalized in a judgment on June 1, 2017.            Defendant

appeals from the June 1, 2017 final judgment.

     On appeal, defendant makes two arguments.        First, defendant

argues the statute of limitations bars plaintiff's March 2016

complaint.   Second, defendant argues he is responsible only for

the amount of the first judgment, and not the additional amount

for the interest accrued and taxes and insurance paid since the

first judgment.

     We review a ruling on summary judgment de novo, applying the

same standard governing the trial court.            Davis v. Brickman

Landscaping, Ltd., 219 N.J. 395, 405 (2014).          "If there is no

                                   3                              A-4714-16T3
genuine issue of material fact, we must then decide whether the

trial   court        correctly   interpreted    the    law."      DepoLink    Court

Reporting & Litig. Support Servs. v. Rochman, 430 N.J. Super. 325,

333 (App. Div. 2013) (citation omitted).               We review issues of law

de novo and accord no deference to the trial judge's conclusions

on issues of law.         Nicholas v. Mynster, 213 N.J. 463, 478 (2013).

       Here, the first issue presented is a purely legal one, and

the underlying facts are undisputed.                The parties agree defendant

defaulted, plaintiff's predecessor filed an initial foreclosure

complaint       in     August    2007   that    stated     "the    whole     unpaid

principal . . . with all unpaid interest . . . shall now be due,"

and plaintiff filed another foreclosure complaint in March 2016.

The issue is whether the filing of the initial complaint in August

2007    began    the    six-year   statute     of    limitations   period     under

N.J.S.A. 2A:50-56.1(a).

       N.J.S.A. 2A:50-56.1 provides:

            An action to foreclose a residential mortgage
            shall not be commenced following the earliest
            of:

            a. Six years from the date fixed for the making
            of the last payment or the maturity date set
            forth in the mortgage or the note, bond, or
            other obligation secured by the mortgage,
            whether the date is itself set forth or may
            be calculated from information contained in
            the mortgage or note, bond, or other
            obligation, except that if the date fixed for
            the making of the last payment or the maturity

                                         4                                  A-4714-16T3
           date   has   been  extended   by   a   written
           instrument, the action to foreclose shall not
           be commenced after six years from the extended
           date   under   the  terms   of   the   written
           instrument;

           b. Thirty-six years from the date of recording
           of the mortgage, or, if the mortgage is not
           recorded, [thirty-six] years from the date of
           execution, so long as the mortgage itself does
           not provide for a period of repayment in
           excess of [thirty] years; or

           c. Twenty years from the date on which the
           debtor defaulted, which default has not been
           cured, as to any of the obligations or
           covenants contained in the mortgage or in the
           note, bond, or other obligation secured by the
           mortgage, except that if the date to perform
           any of the obligations or covenants has been
           extended by a written instrument or payment
           on account has been made, the action to
           foreclose shall not be commenced after
           [twenty] years from the date on which the
           default or payment on account thereof occurred
           under the terms of the written instrument.

       In construing statutes, the Legislature has instructed "its

words and phrases 'shall be read and construed with their context,

and shall, unless inconsistent with the manifest intention of the

[L]egislature or unless another or different meaning is expressly

indicated, be given their generally accepted meaning . . . .'"

U.S. Bank Nat'l Ass'n v. Guillaume, 209 N.J. 449, 471 (2012)

(quoting N.J.S.A. 1:1-1).      "To the extent possible, the [c]ourt

must    derive   its   construction       from   the   Legislature's     plain

language." Ibid. (citations omitted). "When construing a statute,


                                      5                                A-4714-16T3
'[l]egislative language must not, if reasonably avoidable, be

found to be inoperative, superfluous or meaningless.'"     State v.

Regis, 208 N.J. 439, 449 (2011) (quoting Franklin Tower One, LLC

v. N.M., 157 N.J. 602, 613 (1999) (alteration in original)).

     Defendant argues plaintiff accelerated the loan in August

2007, when its predecessor filed the first complaint and declared

the full amount due; as a result, the "last payment" became due

in August 2007 and the statute of limitations under N.J.S.A. 2A:50-

56.1(a) began to run.   Because the statute of limitations period

under section (a) is six years, defendant asserts any complaint

filed after August 2013 is barred.

     Plaintiff argues filing a foreclosure complaint does not

accelerate the "last payment" date for purposes of section (a).

Therefore, section (c) applies and the statute of limitations

expires twenty years after the default. Since the default occurred

on December 1, 2006, plaintiff asserts any complaint filed before

December 1, 2026 conforms to the statute of limitations.

     Because the statute itself does not make clear which section

applies when the lender files a foreclosure complaint accelerating

the loan, we look to the legislative intent.    See Guillaume, 209

N.J. at 471.   First, the legislative history states the purpose

of the statute was to "address some of the problems caused by the

presence on the record of residential mortgages which have been

                                6                           A-4714-16T3
paid    or   which   are   otherwise   unenforceable.      These   mortgages

constitute clouds on title which may render real property titles

unmarketable and delay real estate transactions."                S. Commerce

Comm. Statement to S. 250, 1 (May 8, 2008); Assemb. Fin. Insts. &

Ins. Comm. Statement to S. 250, 1 (May 8, 2008).            Importantly, in

summarizing section (a), both committees use only the phrase "date

of maturity" and not "last payment date," and analogize that

section to the six-year statute of limitations for contracts.

Ibid.

       Second,   the   legislative     history   makes   clear   that    for    a

default, the intent was to set a twenty-year statute of limitations

from the date of default.

             The bill, in part, codifies the holding in
             Security      National     Partners     Limited
             Partnership v. Mahler, 336 N.J. Super. 101
             (App. Div. 2000), which applied a [twenty]-
             year statute of limitations to a residential
             mortgage foreclosure action based on a default
             due to nonpayment. In its decision, the court
             noted that since there is currently no statute
             of   limitations    expressly   applicable   to
             mortgage foreclosures in these situations,
             courts have resorted to drawing analogies to
             adverse possession statutes which bar rights
             of entry onto land after [twenty] years. This
             bill    would    resolve   the    uncertainties
             surrounding this area of law by providing a
             specific statute of limitations of [twenty]
             years from the date of the default by the
             debtor.




                                       7                                A-4714-16T3
            [S. Commerce Comm. Statement to S. 250, 1 (May
            8, 2008); Assemb. Fin. Insts. & Ins. Comm.
            Statement to S. 250, 1-2 (May 8, 2008).]

     Here,    neither   the    note   nor     mortgage    states    that     an

acceleration of the debt changed the maturity date.                 The note

itself expressly defines the maturity date:         "If, on June 1, 2036,

I still owe amounts under this note, I will pay those amounts in

full on that date, which is called the 'Maturity Date.'"

     Moreover, this is not a case where there is a cloud on the

title rendering the property unmarketable.               This is a case of

default, where the lender is entitled to foreclose.                The record

reflects no dispute that defendant stopped paying the mortgage in

2006 and that plaintiff has paid all carrying costs for the

property since that time.      As a result, dismissal of plaintiff's

March 2016 complaint would provide an inequitable result because

defendant    would   receive   a   windfall    at   plaintiff's      expense.

Accordingly, we affirm the trial court's decision to apply the

twenty-year statute of limitations from the date of default as the

Legislature intended.

     Defendant also argues awarding plaintiff $495,614.89 more

than the first final judgment amount of $707,265.97 results in a

windfall to plaintiff.     We disagree.

     Rule 4:64-1(d)(3) provides, "Any party . . . who disputes the

correctness of the affidavit of amount due may file with the Office

                                      8                               A-4714-16T3
of Foreclosure an objection stating with specificity the basis of

the dispute and asking the court to fix the amount due."                         Although

defendant      objected       to    plaintiff's         calculation      of    the     final

judgment, the trial court found defendant did not object "with

specificity" because he failed to support his objection with any

proofs    of    his    own,    or    offer       an    alternative      to    plaintiff's

calculation.         The $1,202,880.86 final judgment entered on June 1,

2017 consisted of $559,448.67 in unpaid principal, $436,325.46 in

interest, $149,287.21 in taxes, $57,166.52 in insurance, and $653

in property inspection costs.                The interest was calculated from

the date of the last payment made to March 3, 2017.

     Defendant         made    no    specific          objections      to     plaintiff's

calculations.           Rather,      defendant          argues       plaintiff    delayed

enforcement of the October 2009 judgment and the court should not

reward plaintiff for that delay.                      However, defendant's argument

again ignores the fact that plaintiff paid all of the carrying

costs    on    the    property,     including          taxes   and    insurance,       while

defendant lived there payment-free.                      Equity dictates the court

grant plaintiff a judgment for its reasonable expenditures.                               See

Deutsche Bank Tr. Co. Ams. v. Angeles, 428 N.J. Super. 315, 320

(App. Div. 2012) ("In foreclosure matters, equity must be applied

to plaintiffs as well as defendants.").                        Accordingly, we affirm



                                             9                                       A-4714-16T3
the   trial   court's   final   judgment   in   the   full   amount    of

$1,202,880.86.

      Affirmed.




                                  10                            A-4714-16T3